                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:18CR293

       vs.
                                                                        ORDER
GAGE ANDRE DAVIS, II and
CHRISTOPHER CHARLES HEINZ

                      Defendant.


       This matter is before the court on the Defendants’ Unopposed Motions to Continue Trial
[37] and [38]. The parties are seeking additional time to finalize plea negotiations with the
government.

        IT IS ORDERED that the Defendants’ Unopposed Motions to Continue Trial [37] and
[38] are granted as follows:

       1. The jury trial, as to both defendants, now set for April 23, 2019, is continued to
          June 11, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and June 11, 2019 shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 22nd day of April 2019.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
